No. 95-310
           IN THE SUPREME COURT OF THE STATE OF MONTANA
                               1996



STATE OF MONTANA,
          Plaintiff and Defendant,


LYLE HENRY JOHNSON,
          Defendant and Appellant.



APPEAL FROM:   District Court of the Fourth Judicial District,
               In and for the County of Missoula,
               The Honorable Douglas G. Harkin, Judge presiding


COUNSEL OF RECORD:
          For Appellant:
               Lyle Johnson, Pro Se, Deer Lodge, Montana
          For Respondent:
               Hon. Joseph P. Mazurek, Attorney General; John
               Paulson, Assistant Attorney General, Helena, Montana
               Betty Wing, Deputy County Attorney, Missoula,
               Montana


                              Submitted on Briefs:   April 11, 1996
                                          Decided:   May 17, 1996
Filed:
Chief Justice J. A. Turnage delivered the Opinion of the Court.
         Pursuant to Section I, Paragraph 3(c), Montana Supreme Court

1995 Internal Operating Rules, the following decision shall not be

cited as precedent and shall be published by its filing as a public

document with the Clerk of the Supreme Court and by a report of its

result to State Reporter Publishing and West Publishing Companies.

         Lyle Johnson pled guilty in the Fourth Judicial District

Court,     Missoula County, to a charge of indecent exposure.                He was

sentenced to five years' imprisonment on the charge and a consecu-

tive term of forty-five years' imprisonment as a persistent felony
offender.       He was designated a dangerous offender, and the court

recommended that he be ineligible for parole or early release until

he completes the sex offender program at the prison. Appearing pro

se, Johnson appeals.           We affirm.

         The   issues    are    whether     Johnson     was    afforded   effective

assistance of counsel; whether the sentence imposed is dispropor-

tionate because it includes persistent felony offender enhancement;
whether the State's notice of intent to introduce evidence of prior

acts     violated   Johnson's     rights;       and whether the District Court

acted impartially during the sentencing hearing.

         The   several    deficiencies          which   Johnson    alleges   in   the

performance      of his trial counsel relate to counsel's alleged

failure to warn Johnson of the possible length of his sentence or

to fully investigate the defenses of brain damage, state of mind,

and    misidentification         by   the victims.        As the State's brief

explains,      the alleged deficiencies are either unsupported in the

record or are based upon JohnsonIs misunderstandings of the law and

of his attorney's role in the proceedings.                    Johnson has not shown

                                            2
through reference to the record that his guilty plea resulted from
any inadequacy on the part of his attorney or that his attorney's

performance was in any way deficient under the standard set forth

in Strickland v. Washington (1984), 466 U.S. 668, 104 S. Ct. 2052,

80 L.Ed.Zd 674.

       Johnson's sentence is within the maximum statutory guidelines;

therefore,    it does not violate the Eighth Amendment prohibition

against cruel and unusual punishment and any review of the sentence

lies   with   the   Sentence   Review   Division.   See   State v. DeSalvo

(19951,   273 Mont. 343, 903 P.2d 202.    As to his unsupported and

conclusory    allegation that the prosecution's notice of intent to

introduce evidence of prior acts violated his rights, Johnson has

waived this issue because he failed to raise it in District Court.

Finally, the record does not support any claim of bias or inatten-
tiveness on the part of the District Court.

       We affirm the judgment of the District Court.




We concur:




                                        3
                                           May 17, 1996

                                  CERTIFICATE OF SERVICE

I hereby certify that the following certified order was sent ,by United States mail, prepaid, to the
following named:


Lyle Johnson
700 Conley Lake Road
Deer Lodge, MT 59722


Joseph P. Mazurek, Attorney General
John Paulson, Assistant Attorney General
Justice Building
Helena, MT 59620

Betty Wing
Deputy County Attorney
Missoula County Courthouse
Missoula, MT 59802

                                                      ED SMITH
                                                      CLERK OF THE SUPREME COURT
                                                      STATE OF MONTANA